Almand, Justice.
This case is here upon a writ of error and bill of exceptions in which the plaintiffs in error complain of the trial court’s final order dated May 11, 1966, overruling an amended motion for a new trial as well as previous orders *592overruling general and special demurrers. The record shows that the bill of exceptions was filed with the clerk of the trial court on June 28, 1966. Held:
Argued September 13, 1966
Decided October 6, 1966
Rehearing denied October 20, 1966.
W. W. Larsen, Jr., H. Dale Thompson, for appellants.
Dubignion Douglas, for appellees.
The Appellate Practice Act of 1965 (Ga. L. 1965, p. 18, amended, Ga. L. 1965, p. 240 and Ga. L. 1966, p. 493; Code Ann. § 6-701 et seq.) provides in part as follows: Sec. 24, “This Act shall become effective on August 1, 1965, and shall apply to all appeals taken on or after said date”; Sec. 3, “Bills of exceptions . . . and all rules relating thereto are hereby abolished”; Sec. 4, “An appeal may be taken by filing with the clerk of the court wherein the case was determined a notice of appeal”; Sec. 5, “A notice of appeal shall be filed within thirty (30) days after entry of the appealable decision or judgment complained of . . . but when a motion for new trial . . . has been filed, the notice shall be filed within thirty (30) days after the entry of the order granting, overruling or otherwise finally disposing of the motion”; Sec. 13(b), “No appeal shall be dismissed or its validity affected for any cause or consideration of any enumerated error refused, except for (1) failure to file notice of appeal within the time required as provided in this Act or within any extension of time granted hereunder . . .” The record here shows that the bill of exceptions and the final judgment complained of therein were after the effective date of the Appellate Practice Act of 1965, and even if this court considers the bill of exceptions as a notice of appeal and enumeration of errors, it was not filed with the clerk of the trial court within the prescribed 30 days from the date of the order overruling the amended motion for new trial.
For the foregoing reasons, the writ of error must be dismissed.

Writ of error dismissed.


All the Justices concur.